FILED: QUEENS COUNTY CLERK 09/09/2016 01:38 PM                              INDEX NO. 710813/2016
        CaseNO.
NYSCEF DOC.  1:21-cv-00804-ENV-RLM
                10                 Document 1-10 Filed 02/12/21 PageRECEIVED
                                                                     1 of 10 PageID #: 09/09/2016
                                                                              NYSCEF:  84
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 2 of 10 PageID #: 85
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 3 of 10 PageID #: 86
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 4 of 10 PageID #: 87
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 5 of 10 PageID #: 88
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 6 of 10 PageID #: 89
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 7 of 10 PageID #: 90
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 8 of 10 PageID #: 91
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 9 of 10 PageID #: 92
Case 1:21-cv-00804-ENV-RLM Document 1-10 Filed 02/12/21 Page 10 of 10 PageID #: 93
